MATTHIAS, J.
1. The benefits of the provisions of Sections 9510-3 and 9510-4, General Code, are limited to persons who suffer bodily injury as the result of the negligence of one carrying insurance covering such loss and damage.
2. A husband cannot maintain an action against an insurance company to recover damages for the loss of the society and services of his wife resulting from her bodily injury caused by the negligence of the assured.
3. Where a statute is adopted from another state, which, previous to such adoption, had been construed by the court of that state it is presumed to have been adopted with the construction so given it.
Judgment reversed.
Marshall, CJ., Jones, Day, Allen, Kinkade and Robinson, JJ., concur.